Citation Nr: 1738495	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome, tendonitis, tenosynovitis, sprain, and strain.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 











INTRODUCTION

The Veteran had active service in the United States Air Force from November 1986 to July 1994 and in the United States Navy from March 1996 to November 2010.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the decision, entitlement to service connection for a right wrist disability, among other issues, was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in June 2011.  Thereafter, jurisdiction of the case was transferred to the RO in San Diego, California. 

This matter was previously before the Board in November 2014, September 2015, and July 2016 when it was remanded for additional development.    

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current right wrist disorders began during active service and have continued to the present.  In addition to several statements, private treatment records dated in 2012 note the Veteran's consistent report of right wrist pain for the past ten years.   

Service treatment records include a July 2003 record that notes his complaints of tingling in the bilateral fingers for the past three weeks; the assessment was concern for carpal tunnel.  The Veteran was directed to limit repetitive motion of the wrist.  A July 2008 Report of Medical Assessment notes the Veteran's report of possible carpal tunnel syndrome.  A July 2010 Report of Medical History shows the Veteran reported that he experienced right arm numbness with extended computer use.  

Post-service private treatment records dated in April and June 2012 note diagnoses of right wrist tenosynovitis and tendonitis.  

The Veteran underwent VA examinations in November 2013 and June 2015.  The VA examiner who performed both examinations diagnosed right wrist strain in November 2013 and right wrist tendonitis in June 2015.  The examiner found that the current right wrist strain and tendonitis were not incurred in or due to active service.  In providing these opinions, in November 2013, the examiner indicated that the Veteran's service treatment records did not document objective findings consistent with a high energy injury to the soft tissue or osseous structure of the right wrist.  He further stated that such records did not demonstrate repetitive micro trauma or x-ray evidence of advanced degenerative changes.  In the November 2015 addendum opinion to the June 2015 examination, the examiner found that the service treatment records were silent for a right wrist condition.  He also noted that x-rays dated in 2012 were negative for osteoarthritis.  In a subsequent November 2016 addendum opinion, the examiner noted the Veteran's diagnoses of right wrist strain and sprain.  He indicated that x-rays dated in 2010 were negative for osteoarthritis.  The examiner concluded that the Veteran's civilian occupation in logistics was more likely responsible for the current right wrist strain and sprain.  

In a May 2017 addendum opinion, the examiner again found that the Veteran's current right wrist disorders were not due to active service.  In providing this opinion, he reiterated that there was a lack of x-ray evidence of osteoarthritis or osseous abnormality.  The examiner further noted that there was no current diagnosis of carpal tunnel syndrome or ulnar neuropathy. 

To date, the VA opinions of record are inadequate for adjudicative purposes, as the aforementioned examiner did not consider the Veteran's lay statements indicating that he noticed right wrist symptoms since service that have continued to the present time.  Moreover, the examiner failed to provide any etiology for the Veteran's current right wrist tendonitis and tenosynovitis disorders. 

Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake all appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case. 

Based on the review of the record and the examination results, the examiner should identify all right wrist disorders that have been present during the entire period of the claim.  With respect to each such disorder, to include tendonitis, tenosynovitis, strain, and sprain, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.

In rendering the opinions(s), the examiner should specifically address the Veteran's contention that he has experienced right wrist symptoms since active service.  For purposes of the opinion(s), the physician should assume that the Veteran is credible to report a history of right wrist pain.  The examiner must comment on the service treatment records dated in July 2003, July 2008, and July 2010 that demonstrate the Veteran's complaints of right wrist pain.  

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




